DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Regarding Patent Application 20150330879, this Patent Application is related to biomolecule analysis.  It does not seem relevant to this application.  Please review your records and submit the correct number.

Claim Objections
Claims 5, 19, 26, 34 are objected to because of the following informalities:  these claims recite ‘high layer signaling’; it is believed this should be ‘higher layer signaling’.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first determination module, configured to determine in claim 48.
A review of the specification reveals the module to be an algorithm stored in memory and executed by a processor.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 46 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  

That is, claim 46 is a means for claim but only claims a single means.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 13, 14, 19, 26, 34-39, 41, and 46 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claims 1 and 41, claim 1 recites ‘a second node’.  However, the claim does not state there is a first node.  Therefore it is unclear if there is a first node or Applicant has a typo.  Claim 41 does not cure the deficiencies of claim 1 and is rejected for similar reasons.  Please proof read all of your claims.

	Regarding claims 13, 14, 34-39, claim 13 recites ‘the TA’.  It is not clear what Applicant is referring to.  No TA has been recited in previous claims.  Further, Applicant has not spelled out what TA stands for in the claim before using the abbreviation.  Claims 14, 34-39 do not cure the deficiencies of claim 13 and are rejected for similar reasons.  Please proof read all of your claims.
	
	Regarding claim 5, claim 5 recites ‘the anchor node’.  It is not clear what Applicant is referring to.  There is no anchor node mentioned in the previous claims.  Is the anchor node, the first node, second node or some other node?  Please proof read all of your claims.

	Regarding claim 14, claim 14 recites ‘the anchor node’.  It is not clear what Applicant is referring to.  There is no anchor node mentioned in the previous claims.  Is the anchor node, the first node, second node or some other node?  Please proof read all of your claims.

	Regarding claim 19, claim 19 recites ‘the anchor node’.  It is not clear what Applicant is referring to.  There is no anchor node mentioned in the previous claims.  Is the anchor node, the first node, second node or some other node?  Please proof read all of your claims.

	Regarding claim 26, claim 26 recites ‘the anchor node’.  It is not clear what Applicant is referring to.  There is no anchor node mentioned in the previous claims.  Is the anchor node, the first node, second node or some other node?  Please proof read all of your claims.

	Regarding claim 14, claim 14 recites ‘wherein in a case that the reference timings between the second node and the nodes are aligned and aligned with the reference timing of the anchor node, determining, by second node, the reference timing of the second node according to the TA value and the downlink receiving timing of the second node’  This limitation is unclear for numerous reasons.  First, as mentioned above there is lack of antecedent basis for ‘the anchor’.  Second, it is not clear what ‘the nodes’ are referring to.  Please proof read all of your claims.

	Regarding claim 41, claim 41 recites ‘the source first node’ and ‘the target first node’.  Claim 1 does not mention any first nodes.  There are not any source first nodes or target first nodes.  Therefore, it is not clear what Applicant is claiming.  Please proof read all of your claims.

	Regarding claim 46, claim 46 recites ‘a node mode’.  It is not clear what a node mode is as opposed to a non-node mode.  All nodes are nodes and thus could be considered node mode.  It is not clear what Applicant is attempting to claim.  Please proof read all of your claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 13, 14, 34, 35, 37, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (2021/0058884).

Regarding claim 1, Liu discloses a method for determining a reference timing, comprising:
determining, by a second node, a reference timing of the second node by using at least one of the following modes: an open-loop mode, a closed-loop mode, and an external synchronization source mode.  (See Liu fig. 4, 5; first node (e.g. a second node) determines timing (e.g. reference timing) using fig. 4 (e.g. open loop mode; its open in that it only traverses one way); fig. 5 (e.g. closed-loop mode; it is closed in that it traverses both ways); para. 67 GPS (e.g. external synchronization))

	Regarding claim 2, Liu discloses the method according to claim 1, wherein the reference timing comprises at least one of the following: an absolute time, downlink transmission timing, and uplink reception timing. (See Liu para. 84; downlink timing or uplink timing; actual network timing advance using absolute value (e.g. absolute time)) 

Regarding claim 3, Liu discloses the method according to claim 1, wherein in a case that the second node determines the reference timing of the second node by using the open-loop mode or the closed-loop mode, the method further comprises:
	receiving, by the second node, a deterministic signal transmitted by a first node;  (See Liu fig. 5; first node (e.g. second node) receives a timing reference signal (e.g. deterministic signal) transmitted by the second node (e.g. first node))
determining, by the second node, a downlink reception timing of the second node according to the deterministic signal, wherein the deterministic signal includes at least one of the following: a synchronization signal, and a reference symbol.  (See Liu fig. 5, para. 101; CSI-RS (e.g. includes reference symbols and is a sync signal); TRS, timing reference signal (e.g. has reference signal and used to sync); para. 102; obtain reference timing after receiving the timing reference signal)

	Regarding claim 13, Liu discloses the method according to claim 3, the second node determines a reference timing of the second node using the closed-loop mode, comprising:
	determining, by the second node, a reference timing of the second node according to the TA value and downlink receiving timing of the second node.  (See Liu para. 93; transmission timing according to TA (e.g. TA value) and timing information received (e.g. downlink receive timing); fig. 5; para. 106; s504 and 505 refer back to previous timing descriptions; see also para. 94)

	Regarding claim 14, Liu discloses the method according to claim 13, wherein in a case that the reference timings between the second node and the nodes are aligned and aligned with the reference timing of the anchor node, determining, by second node, the reference timing of the second node according to the TA value and the downlink receiving timing of the second node, comprises: ; (See Liu para. 92-93; TDD system; aligned; timing advance based upon received timing of other node (e.g. anchor); fig. 1; nodes; see 112 above)
taking, by the second node, the downlink reception timing of the second node as the reference , shifting forward by a TA/2 time as the reference timing; (See Liu para. 93; timing advance is FTA/2 earlier (e.g. shifted forward) than received timing reference)
or, wherein in a case that both the reference timing and the uplink transmission timing between the second node and each node are aligned, and aligned with the reference timing of the anchor node, the second node determining the reference timing of the second node according to the TA value and the downlink receiving timing of the second node, comprises:
taking, by the second node, the downlink reception timing of the second node as reference, shifting forward by a TA/2 time as the reference timing;

or, wherein when the reference timing of the second node is aligned with the uplink transmission timing of the second node, the second node determines the reference timing of the second node according to the TA value and the downlink reception timing of the second node, comprising: 
taking, by the second node, the downlink receiving timing of the second node as a reference, and shifting forward by a TA time as the reference timing;

or, wherein when the reference timing of the second node is aligned with the downlink reception timing of the second node, the second node determines the reference timing of the second node according to the TA value and the downlink reception timing of the second node, comprising: taking, by the second node, downlink receiving timing of the second node as a reference, and shifting forward by TA/2 time as the reference timing.

	Regarding claim 34, Liu discloses the method according to claim 13, further comprising: receiving, the second node, update signaling indicated by the first node through wireless air interface signaling, wherein the wireless air interface signaling comprises at least one of the following: high layer signaling, MAC layer signaling, and physical layer signaling. (See Liu fig. 7, para. 127; first node (e.g. second node) receives a reconfigure timing reference signal (e.g. update signaling) sent by second node (e.g. first node) via wireless air interface using RRC message (e.g. high layer, MAC and/or physical signaling); see also fig. 1; wireless)

Regarding claim 35, Liu discloses the method according to claim 34, further comprising:
updating, by the second node, the reference timing of the second node according to update signaling Delta_1 indicated by the source first node;  (See Liu fig. 4,5; receiving transmit timing information; para. 94; timing information includes first network timing advance and an offset (e.g. Delta_1))
using, by the second node, the reference timing of the second node as a new reference timing after shifting the reference timing by a Delta_1 time. (See Liu fig. 4,5; determine frame timing according to timing information; para. 94; timing information includes first network timing advance and an offset (e.g. Delta_1))

Regarding claim 37, Liu discloses the method according to claim 34, further comprising:
	updating, by the second node, the reference timing of the second node according to update signaling Delta_2 indicated by a target first node, and (See Liu fig. 4,5; receiving transmit timing information; para. 94; timing information includes first network timing advance and an offset (e.g. Delta_2); node is target first node)
using, by the second node, the reference timing of the second node as a reference, and shifting by a Delta_2 time as a new reference timing. (See Liu fig. 4,5; determine frame timing according to timing information; para. 94; timing information includes first network timing advance and an offset (e.g. Delta_2))

	Regarding claim 25, Liu discloses the method according to claim 3, the second node determining a reference timing of the second node using the closed-loop mode, comprising:
	determining, by the second node, the reference timing of the second node according to an offset Offset_2 between uplink receiving timing of the first node and downlink transmitting timing of the first node, and downlink receiving timing of the second node.  (See Liu fig. 5; closed loop, transmitting uplink SRS and receiving downlink transmit timing info; para. 94 offset (e.g. offset_2))

Regarding claim 26, Liu discloses the method according to claim 25, further comprising:
	receiving, by the second node, an offset Offset_2 indicated by the first node through radio air interface signaling; wherein, the radio air interface signaling comprises at least one of the following: high layer signaling, MAC layer signaling and physical layer signaling; (See Liu fig. 5; closed loop, transmitting uplink SRS and receiving downlink transmit timing info; para. 94 offset (e.g. offset_2); MAC layer)

or, in a case that the uplink reception timing of the first node lags behind the downlink transmission timing, Offset_2 >= 0; in a case that the first node’s upstream reception timing is advanced to the downstream transmission timing, Offset_2<=0;

or, wherein in a case that the reference timings between the second node and the nodes are all aligned, and aligned with the reference timing of the anchor node, the second node determines the reference timing of the second node according to the Offset_2 and the downlink receiving timing of the second node comprises:
using, by the second node, the downlink receiving timing of the second node as a reference, shifting forward by an Offset _2 time as the reference timing;

or, in a case that the reference timing upstream transmit timing is aligned between the second node and each node, and aligned with the reference timing of the anchor node, the second node determines a reference timing of the second node according to the Offset_2 and the downlink receiving timing of the second node comprises:
	using, by the second node, the downlink receiving timing of the second node as a reference, shifting forward by a Offset_2 time as the reference timing;

or, in a case that the reference timing of the second node is aligned with the uplink transmission timing of the second node, the second node determines the reference timing of the second node according to the Offset_2 and the downlink receiving timing of the second node comprises:
using, by the second node, the downlink receiving timing of the second node as a reference, shifting forward by a TA time as the reference timing;

or, in a case that the reference timing of the second node is aligned with the downlink reception timing of the second node, the second node determines the reference timing of the second node according to the Offset_2 and the downlink reception timing of the second node comprises:
using, by the second node, the downlink receiving timing of the second node as a reference, shifting forward by a 0*TA time as the reference timing;

or, the method further comprises:
receiving, by the second node, enable signaling indicated by the first node through wireless air interface signaling, wherein the wireless air interface signaling comprises at least one of the following: high layer signaling, MAC layer signaling and physical layer signaling;
determining, the second node, the reference timing of the second node according to the TA value corresponding to the enabling signaling moment, and/or Offset_1, and/or Offset_2, and the downlink receiving timing of the second node.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (2021/0058884) and further in view of Sparr (7,272,376) and further in view of Nentiwig (2013/0142177).

	Regarding claim 4, Liu discloses the method according to claim 3.
Liu does not explicitly disclose identifying, by the second node, a node identification of the first node; looking up, by the second node, information for sync corresponding to the node identifier of the first node in a table for sync between the second node and other nodes, and determining the reference timing of the second node according to the sync and the downlink receiving timing.  However, Sparr does disclose identifying, by the second node, a node identification of the first node; looking up, by the second node, information for sync corresponding to the node identifier of the first node in a table for sync between the second node and other nodes, and determining the reference timing of the second node according to the sync and the downlink receiving timing.  (See Sparr abstract; using id to lookup sync information in a table for synchronization)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Liu to include the teaching of identifying, by the second node, a node identification of the first node; looking up, by the second node, information for sync corresponding to the node identifier of the first node in a table for sync between the second node and other nodes, and determining the reference timing of the second node according to the sync and the downlink receiving timing of Sparr with the motivation being to allow for faster detection which reduces acquisition delay and increases battery life of mobile terminals (See Sparr col. 1, lines 20-37).
Liu in view of Sparr do not explicitly disclose wherein info for sync includes propagation delay.  However, Nentwig does disclose wherein info for sync includes propagation delay.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Liu in view of Sparr to include the teaching of wherein info for sync includes propagation delay of Nentwig with the motivation being to precisely account for delay which allows for more precise synchronization and better utilization of limited wireless resources with less interference.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36, 38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (2021/0058884).

Regarding claim 36, Liu discloses the method according to claim 35.  Liu discloses adjusting timing by adding an offset (e.g. delta_1).  (See Liu para. 94)  Liu does not explicitly disclose wherein the offset can be negative or positive.  However, it would have been obvious to one of ordinary skill in the art possessing ordinary creativity to modify the method of Liu to include the teaching of wherein the offset can be negative or positive with the motivation being it is common sense (that is in the closed set of possible values of the offset; the offset could be positive or negative depending the adjustment needed to sync the timing; there are no unexpected results).

Regarding claim 38, Liu discloses the method according to claim 37.  Liu discloses adjusting timing by adding an offset (e.g. delta_2).  (See Liu para. 94)  Liu does not explicitly disclose wherein the offset can be negative or positive.  However, it would have been obvious to one of ordinary skill in the art possessing ordinary creativity to modify the method of Liu to include the teaching of wherein the offset can be negative or positive with the motivation being it is common sense (that is in the closed set of possible values of the offset; the offset could be positive or negative depending the adjustment needed to sync the timing; there are no unexpected results).

	Regarding claim 41, Liu discloses the method according to claim 1, wherein the mode for determining the reference timing is any one of the following: an open-loop mode, a closed-loop mode and an external synchronization source mode; 
	wherein, in a case that the second node has an external synchronization source available, the second node determines the reference timing using the external synchronization source mode; (See Liu para.  67; GPS (e.g. external sync source))
in a case that the second node has no available external synchronization source, the closed-loop mode is used to determine the reference timing between the second node and the source first node, and the open-loop mode is used to determine the reference timing between the second node and the target first node;

or, the method further comprises:
receiving, by the second node, wireless air interface signaling indication mode signaling from a first node, wherein the wireless air interface signaling comprises at least one of the following: high layer signaling, MAC layer signaling and physical layer signaling; the mode indicated by the mode signaling is at least one of the open-loop mode, the closed-loop mode, and the external synchronization source mode;
	determining, by the second node, a mode for determining a reference timing according to the mode signaling.
Liu does not explicitly disclose in a case that the second node has no available external synchronization source, the closed-loop mode is used to determine the reference timing between the second node and the source first node, and the open-loop mode is used to determine the reference timing between the second node and the target first node.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liu to include the teaching of in a case that the second node has no available external synchronization source, the closed-loop mode is used to determine the reference timing between the second node and the source first node, and the open-loop mode is used to determine the reference timing between the second node and the target first node with the motivation being it is obvious to try (in that there was a need to sync timing; there are a finite identified and predictable solution (e.g. external (GPS), closed loop (fig. 5), and/or open loop (fig. 4)); one of ordinary skill in the art could have pursued the known potential solutions with reasonable success; there are no unexpected results of choosing GPS when available, closed loop when possible, and/or open loop when possible to yield the highest sync accuracy)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 46 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (2021/0058884).

	Regarding claim 46, Liu discloses a method for determining a reference timing, comprising:
	based on wireless air interface signaling, determining, by a first node, a reference timing of a second node through at least one of the following: (See Liu fig. 4, 5; second node (e.g. a first node) determines the network timing of first node (e.g. second node) using the air interface; see fig. 1; wireless)
a transmission delay table update signaling indicated to the second node by the first node through wireless air interface signaling; (See Liu fig. 4; second node (e.g. first node) sends transmit timing info (e.g. transmission delay table update signal; in that it contains information that is transmitted and used to account for delay and is an update; it’s a table in that it has 0 and/or 1s which are arranged in such a way to be able to be decoded by end device and read (e.g. a table); fig. 1 wireless interface)
an offset Offset_1 indicated to the second node by the first node through wireless air interface signaling, wherein Offset_1 represents an offset between uplink reception timing and downlink transmission timing of the first node;
an offset Tdelta indicated to the second node by the first node through wireless air interface signaling, wherein Tdelta represents an offset between uplink reception timing and downlink transmission timing of the first node;
an offset Offset_2 indicated to the second node by the first node through wireless air interface signaling, wherein Offset_2 represents an offset between uplink reception timing and downlink transmission timing of the first node;
enabling signaling indicated to the second node by the first node through wireless air interface signaling, wherein the enabling signaling instructs the second node to determine that the second node is in anode mode;
update signaling indicated to the second node by the first node through wireless air interface signaling, wherein the update signaling instructs the second node to take a reference timing as a reference offset;
a mode signaling indicated to the second node by the first node through wireless air interface signaling, wherein the mode indicated by the mode signaling is at least one of the following: an open-loop mode, a closed-loop mode and an external synchronization source mode, and the mode indicated by the mode signaling is used for determining a reference timing of the second node;
	a mode priority signaling indicated to the second node by the first node through wireless air interface signaling, wherein the mode priority signaling is used for indicating priorities of an open-loop mode, a closed-loop mode and an external synchronization source mode.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 48 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (2021/0058884).

	Regarding claim 48, Liu discloses a device for determining reference timing, applied to a second node side, comprising:
 a first determination module, configured to determine the reference timing of the second node by using at least one of the following modes: open-loop mode, closed-loop mode and external synchronization source mode. (See Liu fig. 4, 5; first node (e.g. a second node) determines timing (e.g. reference timing) using fig. 4 (e.g. open loop mode; its open in that it only traverses one way); fig. 5 (e.g. closed-loop mode; it is closed in that it traverses both ways); para. 67 GPS (e.g. external synchronization))

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 19 and 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/           Primary Examiner, Art Unit 2461